157 S.W.3d 404 (2005)
Marietta NEWTON, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 64090.
Missouri Court of Appeals, Western District.
March 15, 2005.
Jeannie M. Willibey, Kansas City, MO, for appellant.
Deborah Daniels, Assistant Attorney General, Jefferson City, MO, for respondent.
Before BRECKENRIDGE, P.J., LOWENSTEIN and HARDWICK, JJ.


*405 ORDER

PER CURIAM.
Marietta Newton appeals the dismissal of her Rule 24.035 motion for post-conviction relief because it was untimely filed. Since a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).